Case 1-20-42200-E€SS DOC Zo Filed 10/20/20 Entered LOj20/20 LOT LSiol

J € MEYERS 3 P ® L ® L. C Proudly serving Florida. New York,

Tactical Legal & Business Solutions Fe my
10055 Yamato Road, Suite | 10

Boca Raton, FL 33498

561-886-8165

jmeyers@meyers-legal.com

 

October 20, 2020

Honorable Elizabth S, Stong
US Bankruptcy Judge

271 Cadman Plaza East
Suite 1595

Brooklyn, New York 11201

Re: 20-42266 Peter]. Sturnialo
Trustee’s Motion to Extend

Dear Judge Stong:

This will serve to confirm that I have reviewed the Motion to extend with my client and
offer no opposition thereto.

 
